IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


M.N., A MINOR, BY HARRY R. LEVIN,         : No. 537 EAL 2018
ESQUIRE                                   :
                                          :
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
PRESBYTERIAN CHILDREN'S VILLAGE           :
CORPORATION AND PRESBYTERIAN              :
CHILDREN'S VILLAGE SERVICES               :
                                          :
                                          :
             v.                           :
                                          :
                                          :
SOCIAL WORK P.R.N.                        :
                                          :
                                          :
PETITION OF: PRESBYTERIAN                 :
CHILDREN'S VILLAGE CORPORATION            :
AND PRESBYTERIAN CHILDREN'S               :
VILLAGE SERVICES                          :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.